DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 depends on itself. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1) a power source for powering the electromagnet in claim 1.
2) a timing device for disconnecting the power source from the electromagnet after a period of time


The power source, as described in the specification, are batteries.
The timing device, as described in the specification, is a printed circuit board

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being obvious over Byxbe (US 6572365 B1) in view of Kim (US 20080174127 A1) and Lin (US 5462472 A).
Regarding claim 1, Byxbe discloses an arrangement for controlling a flame of a jar candle, the arrangement comprising: 
a lid (36, Fig. 3) mounted to the jar (32) of the jar candle for articulation between an open position and a closed position; 
an electromagnet (40) fixed to the jar (timer 42 electrically energizes the magnet 40, thereby making it an electromagnetic, see col. 7, lines 52-53); 
a permanent magnet (38) carried by the lid; and 
a power source for powering the electromagnet (a battery is not disclosed, but a battery is inherently required to electrically magnetize the electromagnet since there are no external power sources connected to the candle snuffer, see col. 7, lines 52-53; Note: if this argument is not found persuasive, see Lin below), wherein the electromagnet cooperates with the permanent magnet to retain the lid in the open position when the power source powers the electromagnet and allow the lid to articulate to the closed position when the power source is disconnected from the electromagnet (col. 7, lines 52-62). 
Byxbe fails to disclose:
wherein the electromagnet is carried in the housing.

Although not explicitly disclosed, it is asserted that Byxbe inherently discloses a battery to power the electromagnet.  Nevertheless, Lin teaches an electromagnet that is powered by a battery (col. 1, lines 61-62).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Byxbe to include a battery to power the electromagnet since a battery is a well-known device for providing power to portable devices.

 Kim teaches an opening and closing mechanism comprising: a magnet (270, Fig. 1) and an electromagnet (230+250, Fig. 2); and wherein the electromagnet is carried in a housing (220, Fig. 2).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Byxbe wherein the electromagnet is carried in a housing fixed to the jar.  The motivation to combine is so that the electromagnet is protected from water and other liquids that may cause the electromagnet to rust.  Moreover, it would be cleaner and more aesthetically pleasing to house the electromagnet inside the housing of the timer (Byxbe, 42) because it would reduce the number of edges for dirt, liquid, and debris to accumulate.  

Regarding claim 2, Byxbe discloses a timing device for disconnecting the power source from the electromagnet after a period of time (a programmable digital timer is disclosed in col. 7, lines 52-53; although a printed circuit board is not explicitly stated, the Examiner is taking Official Notice that it is well-known and common knowledge that printed circuit boards are used in programmable digital timing devices, e.g., smartphones, computers).  
Regarding claim 3, modified Byxbe discloses (see rejection of claim 1 for citations) a method of controlling a flame of a jar candle, the jar candle including a lid mounted to the jar of the jar candle for articulation between an open position and a closed position, the method comprising: fixing an electromagnet relative to the jar; mounting a permanent magnet to the lid; and powering the electromagnet with a power source such that the electromagnet and the permanent magnet cooperate to retain the lid in the open position when the power source powers the electromagnet and allow the lid to articulate to the closed position when the power source is disconnected from the electromagnet.  
Regarding claim 4, modified Byxbe discloses (see rejection of claim 2 for citations) controlling the power source with a timing device to disconnect the power source from the electromagnet after a period of time.























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762